Case 1:18-cr-00834-PAE Document 555-2 Filed 10/02/20 Page 1 of 2




                      EXHIBIT B
     Case 1:18-cr-00834-PAE Document 555-2 Filed 10/02/20 Page 2 of 2




Dear JudgeEngelmayer

i am the sole parent, (mother) of Kintea Mckenzie my name is Nakia Hayden. On 01/06/1998 at 11:07am
when i gave birth to my second son Kintea, and from the ﬁrst time I laid my eyes on him, i knew he was
going to become famous in life. My son (Kinteal started riding a ten-speed bike at the age of 2 years old
he struggled at first of course, but he picked that bike up and kept trying to he was able to ride along like
his older brother. He was determined! At the age of six he played football for eight years straight he like
to run an be fast, he loved the attention from the audience, he was born with a thrive, then he so it
damaged his spirit a bit. Once he feit a bit better he began playing basketball for three years he had no
father figure in his life be relied on his older brother and uncles as a man figures to be something like.
I’m sure that was a little sad for him at times. But i would always encourage him to stand strong and
remain focused. I myself had both parents in my life it was hard for me to be a single motheri cried
many nights on my pillow but remained smiling while raising and nurturing my sons. He worked hard to
obtain his High school diploma something i did not get in my life growing up. i was extremely proud of
how determined he was to walk in his graduation ceremony. My son is a very smart intelligent young
man, he‘s very easy to get along with, his smile is gold, his heart is pure although he watched his mom
struggle he always thoughtpf a way to'help me out and place a smile on my face. His creativity of having
the world laughed inspired him to be an entertainer. He began making music that allowed kids to dance
he then followed up the music he created with dance moves that the kids would love, and his video .
streams began to so viral kids all over the world wanted to do the “KOODA B “(that‘s his entertainer
name) dance movesi My son is a kind, gentle good-hearted soul who enjoy ma king others laugh and
dance. He's not a bad kid from the day he took his first steps. When he started rapping he always
ensured me that he was going to be greatl and move us out of the hood life. lie had his own creative
vision toward his dream in which his” excellent dance moves "that was actually named after him and his
sing along rap lyrics! Would be viewed and streamed world-wide an make him enough money to move
us far away from Violence. Kintea has joined the Stop the Violence program after he the seen pain i his
own "mother ”was after being shot in the stomach at a friend's Barbeque in the summer year 2012. He ~
was devasted, scared of losing me the sole parent he had in his life, afraid of thinking what he would do
to provide or how to provide for the other two siblings he has in his life. That bullet was an eye opener
for all us of us. i‘m asking for you judge Englemayerto piease have an open mind on my son he has
never been arrested before this, he was in the mix of being greatly successful the prison time he has
completed is slowly killing him. i can attest that he has learned his lesson




Sincerely,

 Nakla Hayden




    MA)
    /d- 252/
